t c memo united_states tax_court phillip lee allen and carolyn f allen petitioners v commissioner of internal revenue respondent docket no filed date joseph e mudd and jeri l gartside for petitioners andrew h lee for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure and an accuracy penalty in the amount of dollar_figure the issues for our consideration are whether petitioners are entitled to nonrecognition treatment on the dollar_figure settlement payment received from allstate insurance co under sec_1033 and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 petitioners contend that the dollar_figure settlement payment was for damage to petitioners’ home was used for repairs and therefore should not be recognized as income in accord with the sec_1033 involuntary_conversion rules respondent counters that sec_1033 is inapplicable because the gain realized by petitioners was not the result of an involuntary_conversion findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference phillip and carolyn allen petitioners have resided at all pertinent times in orange california in the beginning of what would become extensive damage in petitioners’ home occurred the first indication of the problem was that the sliding glass doors would no longer close then the cupboard doors were difficult to open the kitchen cabinets started to unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year in issue respondent also advanced arguments concerning sec_104 because of petitioners’ references to that section in their briefs petitioners’ reference to the income exclusion principle of sec_104 was merely by way of an analogy as a means to test the nature of the payment in order to show compliance with a sec_1033 requirement for this reason we address only the parties’ sec_1033 arguments show separation and the kitchen tiles cracked the putty holding the large living room windows began to ooze out around the glass as if being compressed tile in other areas of the home cracked as did the shower the drywall nails popped out from the hallway wall concrete in other areas of the property also cracked and separated including the garage floor driveway patios and walkways the garage door would no longer close properly the fence which had already been realigned once began leaning and separating and the gate could no longer close or open properly feeling that the floor inside the home was also separating petitioners pulled the carpet back and revealed deep cracks in the foundation the slab had cracked due to a inch vertical shift in the foundation because the cracking of the slab foundation had damaged the radiant heating pipes laid within petitioners’ heating system no longer functioned and needed complete replacement the damage to the foundation was so severe that the house had to be lifted and placed on perma-jacks to stabilize it when this was done the kitchen walls countertops and flooring were crushed by the movement and had to be rebuilt petitioners’ neighbor john lane lane had caused the damage when he removed a lateral support berm between the properties petitioners discussed the damage with an engineer then contacted their homeowners’ insurance_company allstate insurance co allstate to make a claim for coverage allstate advised petitioners that they were covered for property damage caused by a third party the first repair estimate was approximately dollar_figure to dollar_figure the repair costs however increased as further damage occurred and was discovered due to disagreements with allstate regarding the repair cost estimates and allstate’s alleged delay petitioners hired an attorney to aid in further negotiations with allstate in date petitioners filed suit against allstate for damages including punitive_damages for allstate’s alleged breach of contract and breach of the statutory duty_of good_faith and fair dealing under the california insurance code the parties then agreed to go through the arbitration process provided for in the homeowners’ policy in date the arbitrator submitted an interim award at that time the arbitrator ruled that petitioners’ home’s replacement cost value was dollar_figure he ordered allstate to pay that amount minus the cash_discount and credit for payments previously made he also found that neither allstate nor its employees had acted in bad faith and ordered that further litigation on this matter should cease by stipulation the parties agreed that no final award would be entered at that time allstate proceeded to pay petitioners approximately dollar_figure of the interim award before final judgment had been entered petitioners filed a petition to vacate the interim award and requested a rehearing on the matter in date petitioners and allstate entered into a general release and settlement agreement which provided that as settlement for the action filed by petitioners allstate would pay petitioners an additional dollar_figure in return petitioners agreed to release allstate and its related entities from all claims and liabilities including claims for bad faith breach of contract or statutory violations under law petitioners also agreed to pay allstate any moneys received under any other claim of loss for this damage up to dollar_figure at the settlement conference preceding the agreement the parties discussed the revised estimate of repair costs but did not discuss punitive_damages other than petitioners’ agreement to forgo punitive_damages if the settlement amount was close to the actual cost of repairs the repair estimate at that time was dollar_figure though the actual cost was greater while petitioners were pursuing their claim against allstate they also filed a complaint against lane for the damage he caused by removing the berm in order to protect its subrogation rights allstate filed a lien against any possible award in the lane litigation the lien amount was approximately dollar_figure though allstate later accepted dollar_figure in satisfaction of the lien out of the dollar_figure eventually awarded in the lane litigation petitioners received the net amount of dollar_figure in petitioners reported the casualty_loss they suffered through the damage to their property and the reimbursement they received for repairs petitioners reported that they received a total of dollar_figure for which they claimed nonrecognition treatment under sec_1033 this figure included the dollar_figure received from allstate before the settlement the dollar_figure settlement payment and dollar_figure from each of lane’s insurers state farm and coincidentally allstate respondent sent petitioners a notice_of_deficiency stating that the dollar_figure settlement payment was taxable respondent also determined that the income increase caused purely mathematical adjustments to deductions and exemptions taken by petitioners respondent determined petitioners also owed a dollar_figure accuracy- related penalty under sec_6662 for their failure to include the dollar_figure payment in income petitioners dispute the income_tax deficiency and penalty opinion the sole adjustment under consideration involves the question of whether petitioners are entitled to use the nonrecognition provisions of sec_1033 all other adjustments and our consideration of the penalty depend on the outcome of this primary issue gain_or_loss realized on the disposition of property generally must be recognized as taxable under sec_1001 disposition of property includes the involuntary_conversion of property through condemnation and damage 416_f2d_491 2d cir affg 48_tc_515 sec_1033 provides an exception allowing nonrecognition of gain realized under specific circumstances to qualify for the sec_1033 nonrecognition the gain realized must have been compensation_for the involuntary_conversion of the taxpayer’s property and expended within a specified period of time for the replacement of the converted property with similar_property sec_1033 and b here the parties disagree about the dollar_figure received in settlement of petitioners’ claim against allstate petitioners argue that the settlement proceeds were compensation_for the involuntary_conversion of their property and that the compensation was expended for repairs to restore the house to its original condition respondent argues that the payment cannot qualify for sec_1033 treatment because it was not compensation_for a property loss nor was it used solely to replace the involuntarily converted property if the payment was to satisfy a claim for punitive_damages that portion would not be compensation as required by sec_1033 see 481_us_368 punitive_damages are a windfall rather than compensation because the amount_paid was in settlement of multiple claims we must first determine the character or nature of the settlement when an amount is paid in settlement of litigation we must ascertain the specific claims if any for which the settlement was paid 105_tc_396 affd 121_f3d_393 8th cir where the settlement language does not delineate which claims are being settled the most important factor in determining the nature of a settlement payment is the payor’s intent in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 if a payor’s intent cannot be discerned from the settlement agreement all the facts and circumstances surrounding the case should be considered 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir specific factors to consider include the details of the underlying proceeding and the allegations responses and arguments contained in the pleadings of that proceeding id petitioners testified that the primary discussion at conference was about the cost to repair the property not about the possibility of punitive_damages petitioners’ counsel in the allstate insurance controversy testified that the only reference to punitive_damages made in settlement negotiations was petitioners’ willingness to give up any claim for such in return for settlement close to the amount of actual damages at that time actual damages were estimated at dollar_figure and the amount to be paid to petitioners including the dollar_figure paid pursuant to the earlier arbitration and the proposed dollar_figure settlement was dollar_figure allstate’s counsel corroborated that testimony by stating that the money was paid to settle the claim for the cost to repair the property and that no amount was paid to settle any punitive damage claim for this reason we find that allstate paid petitioners with the intent to compensate them under their homeowners’ policy for actual damages incurred in the involuntary_conversion of their property the second prong of nonrecognition of gain under sec_1033 is that the money must be spent to replace the converted property with similar_property sec_1033 the funds may also be used to restore a converted property so that it could be used in the same manner as it was used prior to the involuntary_conversion revrul_67_254 1967_2_cb_269 approving of the use of conversion compensation to rearrange existing facilities and build a new_building on the remaining property after conversion see also rentz v the actual cost of repairs was more than the dollar_figure petitioners eventually received in connection with this loss respondent never questioned petitioners’ treatment of the additional dollar_figure payment from the lane litigation commissioner tcmemo_1977_13 citing revrul_67_254 supra with approval and allowing sec_1033 treatment of conversion compensation funds used to construct a property similar to the converted property respondent has attempted to attack petitioners’ use of the funds received from allstate by arguing that petitioners made improvements rather than replacements respondent first pointed out that petitioners replaced their formica countertops with corian a more expensive material however petitioners explained that they were able to buy the corian at cost so that it was less expensive than formica respondent then alleged that petitioners had unnecessarily replaced trees on their property with the settlement proceeds petitioners countered showing that the trees had to be moved due to the placement of the new retaining wall respondent then attempted to show that petitioners used the proceeds to replace clear glass with colored but petitioners paid the dollar_figure to color the glass out of their own pockets finally respondent argued that petitioners had introduced air conditioning to the house though it had not previously been air conditioned there is no cost breakdown of the dollar_figure paid to replace the entire heating system and to add air conditioning however even if we were to assume that half of that amount was attributed to adding air conditioning it would be less than percent of the total estimated repair cost petitioners have shown that the funds received from allstate were used in substantial part to restore their property to the original condition and though some enhancements were made in a relative sense they were de_minimis petitioners’ actions fulfill the use of funds requirement of sec_1033 see 589_f2d_446 9th cir because petitioners have met both requirements of sec_1033 and have chosen not to recognize the dollar_figure payment received from allstate in settlement of their homeowners’ insurance claim as taxable_income we hold for petitioners due to our holding on the income_tax deficiency the penalty is not applicable in light of the foregoing decision will be entered for petitioners
